Citation Nr: 0127271	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for organic affective 
disorder, secondary to head trauma with attention deficit 
disorder-type symptoms, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
April 1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1998, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim for an 
increased rating for residuals of cerebral concussion.  The 
notice of disagreement with that determination was received 
in September 1998.  The statement of the case was issued in 
November 1998.  The substantive appeal was received in July 
1999.  Additional medical records were received in July 1999, 
and a VA compensation examination was conducted in April 
2000.  Thereafter, a rating action in November 2000 
recharacterized the veteran's service-connected disorder as 
organic affective disorder, secondary to head trauma, with 
attention deficit disorder-type symptoms, and assigned a 30 
percent disability rating, effective January 20, 1998.  A 
supplemental statement of the case (SSOC) was issued in 
November 2000.  Upon further review by a Decision Review 
Officer, in February 2001, the rating for the veteran's 
service-connected organic affective disorder was increased 
from 30 percent to 50 percent, effective January 20, 1998.  
An SSOC was issued in February 2001.   The appeal was 
received at the Board in September 2001.  

On October 3, 2001, the veteran appeared at the RO in 
Winston-Salem, North Carolina for a videoconference hearing 
before the undersigned Member of the Board sitting in 
Washington, D.C.  The veteran accepted this hearing in lieu 
of a personal hearing.  A transcript of the videoconference 
hearing is of record.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though increases from 10 
percent to 30 percent, and from 30 percent to 50 percent were 
granted by the RO during the pendency of this appeal, the 
claim for an increased rating for residuals of a cerebral 
concussion remains in appellate status.  

In his above-mentioned notice of disagreement, received in 
September 1998, the veteran asserted that his service-
connected fracture of the left femur was more disabling than 
reflected by the noncompensable evaluation assigned by the 
RO; no action was taken with respect to the veteran's claim.  
During the October 2001 hearing, the veteran again raised the 
issue of entitlement to a compensable evaluation for 
residuals of fracture of the left femur.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected organic affective 
disorder, secondary to head trauma, is currently manifested 
by occupational and social impairment with deficiencies in 
areas of work, family relations, judgment, thinking, and mood 
due to such symptoms as persistent depression, chronic 
anxiety, mood swings, short-term memory loss, difficulty 
concentrating, impaired impulse control, social and emotional 
withdrawal, irritability, difficulty in adapting to stressful 
circumstances including work or a worklike setting, and 
Global Assessment of Functioning (GAF) scores ranging between 
45 and 50, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  Total 
occupational and social impairment has not been demonstrated.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria for 
a 70 percent rating for organic affective disorder, secondary 
to head trauma with attention deficit disorder-type symptoms, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Codes 8045-9327 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records show that the veteran was struck 
by a motor vehicle in a hit and run accident in May 1982.  A 
report of hospitalization shows that he had sustained a loss 
of consciousness, and a cerebral concussion reportedly with 
no residuals.  On his separation examination in April 1984, 
it was noted that he had suffered a head injury in 1982 due 
to a motor vehicle accident, and that he was unconscious for 
approximately 20 minutes.  The separation examination 
reported a scar on the center of the forehead.

On the occasion of his initial VA examination in October 
1991, the veteran reported being involved in a vehicular 
accident while on active duty in 1982; he stated that he had 
some change in consciousness with transient loss of 
consciousness and confusion.  There was no skull fracture, 
but he sustained a laceration to the forehead.  The veteran 
reported that, since service, he had had difficulty with 
short-term memory; he became forgetful and experienced 
periods of confusion.  He denied any headaches, seizures or 
other neurological difficulties.  A neurological examination 
was essentially unremarkable, except for some short-term 
memory loss.  The pertinent diagnosis was history of closed 
head trauma with residual short-term memory dysfunction, 
secondary to mild bilateral cortical dysfunction, post-
traumatic.  

In January 1992 the RO granted service connection for 
residuals of cerebral concussion; a noncompensable evaluation 
was assigned effective January 20, 1998.  

Received in January 1993 was a VA outpatient treatment 
report, dated in December 1992, which show that the veteran 
was seen for evaluation of an unrelated musculoskeletal 
disability.  The report reflected a history of forgetfulness 
and concussion; the diagnostic impression was status post 
concussion.  

In a statement in support of claim  dated in January 1998, 
the veteran requested an increased rating for residuals of 
cerebral concussion.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in April 1998, at which time he 
reported problems with short-term memory.  The veteran 
indicated that he was occasionally forgetful, and experienced 
mood swings.  He was currently working with a corporation 
selling advertisements on the web.  He was married with four 
children.  The veteran reported experiencing an episode of 
loss of consciousness in 1996; he was seen and found not to 
be acutely ill.  He reported experiencing another episode a 
week later.  He related that he had had no further 
reoccurences of any such episodes.  A neurological 
examination was unremarkable.  

On mental status examination, the veteran was described as 
being alert and cooperative; he answered questions and 
volunteered information.  There were no loosened associations 
or flight of ideas, no bizarre motor movements or tics.  His 
mood was somewhat tense.  His affect was appropriate.  There 
were no delusions, hallucinations, and ideas of reference or 
suspiciousness.  He was fully oriented.  His memory, both 
remote and recent appeared to be intact.  Insight and 
judgment appeared to be marginal.  Intellectual capacity was 
adequate.  The pertinent diagnoses were cerebral concussion, 
history of; and episode of loss of consciousness.  

Received in May 1998 were private treatment reports, which 
showed that the veteran was seen on October 23, 1996, 
complaining of feeling sick and fainting the previous day; he 
reported experiencing an episode of syncope, followed by 
"shaking all over."  The impression was questionable 
seizure.  On the occasion of a follow up visit on October 30, 
1996, it was noted that laboratory results were within normal 
limits; no neurologic deficits were noted.  The assessment 
was questionable syncope.  

Of record is a statement from the veteran's employer, Whitley 
Construction, dated in April 1999, indicating that the 
veteran had been employed by the company since August 1998; 
and, although he was a dependable employee, he was unable to 
successfully fulfill his duties because of medical problems.  
The employer noted that because of the veteran's memory loss, 
he had difficulty remembering the tasks that he had been 
trained to do; consequently, he had to be constantly reminded 
of how to complete the tasks.  The employer reported that as 
a foreman on a construction crew, the veteran's memory 
problems would hinder him from advancing in position as well 
as pay.  

Received in July 1999 were private treatment reports, which 
show that the veteran was seen at a mental health center in 
March 1999, complaining of being distressed because he was 
having difficulty holding a job.  The veteran stated that his 
difficulty was related to short-term memory loss.  He 
indicated that he was also experiencing crying spells and 
difficulty controlling his anger.  He also reported having 
difficulty handling stress.  He related that he experienced 
mood swings ranging from euphoria to depression.  

On mental status examination, it was noted that the veteran 
was oriented in all spheres, and he had a very cooperative 
attitude.  His appearance was clean and neat.  His walk was 
slow.  His facial expression was generally sad.  His speech 
was coherent; his speed of response was slow.  The veteran 
had several crying spells during the admission assessment.  
There were no evident psychotic symptoms, and he had no 
hallucinations.  The veteran indicated that he had not had 
thoughts of suicide in the last 2 years, although he tried to 
commit suicide in 1990.  The pertinent diagnoses were mood 
disorder due to the general medical condition of a brain 
injury; his impairments were described as problems with 
memory, keeping jobs, and finances.  

During a psychiatric evaluation in April 1999, the veteran 
reiterated his problems remembering things and mood swings; 
he noted that his memory was interfering with his job.  The 
veteran stated that he walked out of his job because he was 
unable to perform his work, and was currently unemployed.  On 
mental status examination, he was friendly, cooperative and 
answered questions willingly.  He denied any delusions or 
ideas of reference.  His response speed was slow.  He talked 
in a monotonous voice, and the prevailing mood was one of 
depression.  He was ambivalent, dysphoric and lacked 
confidence.  He had some problems remembering things.  He was 
oriented in all spheres.  Insight was superficial.  The 
impression was depressive disorder, not otherwise specified 
(NOS).  It was noted that stressors were moderate, the 
veteran was currently unemployed, became easily upset, angry, 
irritable, and had no source of income.  His current GAF 
score was 50.  

The veteran underwent a neuropsychological evaluation in 
November and December 1999, at which time he complained of 
poor memory, great need for quiet, problems at work, problems 
focusing on one thing for any length of time, and racing 
thoughts.  The veteran's wife added that he experienced mood 
swings, social isolation, and forgetfulness.  It was noted 
that the configuration of the veteran's clinical scales 
suggested a person with significant thinking and 
concentration problems, accompanied by heightened activity 
levels and irritable and expansive mood.  He was likely to be 
agitated and confused, feeling irritated with and estranged 
from the people around him.  His social judgment was probably 
poor and those close relationships that have been maintained 
were probably strained by his moody presentation.  

Tests requiring sustained and selective attention and 
concentration were performed relatively poorly.  There were 
no sensory or perceptual deficits.  No psychomotor 
retardation was noted.  He had an impaired ability to retain 
new information that was presented in oral and written form.  
He was found likely to have problems in retrieving newly 
learned material following a period of delay.  The examiner 
noted that the veteran's difficulties involved thinking and 
concentration problems, heightened activity levels, and 
irritable and expansive mood.  Agitation and confusion, 
irritation, and estrangement from others around him.  Poor 
social judgment and moodiness were also problems.  The 
pertinent diagnoses were dysthymic disorder, cognitive 
disorder NOS (post concussional disorder), and concussion 
with unspecified loss of consciousness.  

The veteran was afforded a VA examination in April 2000, at 
which time he indicated that he had a tendency to get lost 
when he went to new places.  The veteran indicated that he 
was currently employed, but mainly stayed around the house 
and performed some household chores.  He lived with his 
spouse and children.  He had "just a few" people he 
trusted.  He stated that he did not have very many friends; 
and could not stand being in crowds.  

On mental status examination, it was observed that the 
veteran was neatly groomed and dressed.  He behaved normally.  
He was pleasant, cooperative and polite.  He was not hostile, 
belligerent or resistant.  He did not exaggerate his 
symptoms.  He was not passive, dependent, manipulative, 
sullen, negative or sarcastic.  He seemed sincere and honest; 
he also seemed genuinely distressed by his symptoms.  Speech 
was normal; there was no flight of ideas or loose 
associations.  No hallucinations, delusions, paranoia or 
ideas of reference were noted.  

Affect showed depression and psychomotor retardation.  He was 
very anxious and frustrated by his situation.  He gave a 
history of poor impulse control.  The veteran was oriented 
times four and alert.  Judgment and insight were fair.  
Intelligence was average.  The pertinent diagnosis was 
organic affective disorder, secondary to head trauma, with 
attention deficit disorder-type symptoms; GAF score was 45.  

The veteran was also afforded an examination in April 2000 
for brain and spinal cord disability.  His mental status was 
noted to be "normal and appropriate."  Following an 
examination, the pertinent diagnosis was cerebral concussion, 
post concussion syndrome.  

At his personal hearing in October 2001, the veteran 
testified that he was currently suffering from memory loss, 
mood swings, violent behavior, irritability, and an inability 
to get along with others at work.  He reported episodes of 
seizures three years earlier; and that his doctor had 
explained that daily seizures might be the cause of his 
occasional confusion and mood swings.  He indicated that he 
used to work in construction; however, since getting out of 
military service, he had held over 40 jobs.  

The veteran noted that he was no longer working at his former 
employment because of memory loss; and had problems dealing 
with people.  He was now performing "side jobs" and earning 
enough to live on.  He related that he was working 
approximately 30 to 35 hours per week, and had earnings 
reported by the Social Security Administration as $16,254 in 
the previous year.  

The veteran's spouse testified that he experienced suicidal 
thoughts.  It is noted that the veteran was crying during the 
hearing.  She also testified that he had erratic mood swings; 
and that "everything" aggravated him.  She also testified 
that the veteran was unable to cope with the stress of the 
job and of being around people.  She further noted that the 
veteran did not have any friends.  She reported that she had 
witnessed the veteran having a seizure.  The veteran related 
that the residuals of his cerebral concussion affected his 
everyday life; he stated that the condition affected his 
family life because they have to live with him and deal with 
his anxieties and irritability.  The veteran explained that 
while he was currently employed, he had difficulty getting 
along with people; therefore, his condition was also 
affecting his work performance.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims. On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the November 
1998 statement of the case, numerous subsequent supplemental 
statements of the case, and October 2001 hearing, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claims.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's organic 
affective disorder, secondary to head trauma, with attention 
deficit disorder-type symptoms disability according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim and that 
there are no outstanding pertinent records, which the RO has 
not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
In any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  In fact, 
several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Organic diseases of the central nervous system are evaluated 
under 38 C.F.R. § 4.124, the schedule of ratings for 
neurological conditions and convulsive disorders.  

In pertinent part that regulation provides:

With the exceptions noted, disability 
from the following diseases and their 
residuals may be rated from 10 percent to 
100 percent in proportion to the 
impairment of motor, sensory, or mental 
function.  Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete 
paralysis of peripheral nerves.  

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045:  

Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma 
to the brain, will be rated under the 
diagnostic codes specifically dealing 
with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as 
headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain 
trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 
percent rating will not be combined with 
any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma 
under diagnostic code 9304 are not 
assignable in the absence of a diagnosis 
of multi-infarct dementia associated with 
brain trauma.  

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2001).  

The veteran's service-connected organic affective disorder, 
secondary to head trauma, with attention deficit disorder-
type symptoms (formerly diagnosed as cerebral concussion), is 
currently rated under 38 C.F.R. § 4.130, DC 9327.  

Under that diagnostic code a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for the veteran's cognitive 
disorder when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, ratings in 
excess of 10 percent for brain disease are not assignable for 
purely subjective residuals of brain trauma in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma.  In this case residuals of brain trauma have been 
objectively demonstrated through psychologic testing.  

The Board finds that the veteran's service connected 
residuals of head trauma, to include organic affective 
disorder with attention deficit disorder-symptoms, more 
closely approximates a 70 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9327, for organic mental disorder.  

The clinical findings reveal that the veteran had 
deficiencies in areas such as work due to his organic 
affective disorder with attention deficit disorder-type 
symptoms, and he had difficulty adapting to stressful 
circumstances including work or work-like settings.  In the 
April 1999 statement, the veteran's employer indicated that 
the veteran had been unable to successfully fulfill his 
duties because of his memory loss and concentration problems; 
as a result, he noted that the veteran's problems would 
hinder his employment.  Following a psychological evaluation 
in December 1999, the examiner noted that the veteran had an 
impaired ability to retain new information.  He added that 
the veteran would have problems in retaining information 
provided in an informal manner given a delay period involving 
other activities; at that level of performance, significant 
difficulties in adjustment in normal everyday activities can 
be expected.  

The psychological evaluation concludes that the veteran's 
disorder due to the veteran's head trauma has affected his 
ability to deal with people and to cope with normal everyday 
stressors.  The record indicates that the veteran had to quit 
his recent employment because of his inability to deal with 
people around him.  

The medical evidence of record establishes that the veteran's 
organic affective disorder has caused social impairment in 
family relationships and an inability to establish and 
maintain effective relationships.  The veteran's wife 
testified as to his erratic mood swings; the veteran also 
testified that he recalled taking out his aggression on his 
wife.  The December 1999 psychological evaluation indicates 
that the veteran is likely to be agitated and confused, 
feeling irritated with and estranged from the people around 
him; the examiner added that the veteran's social judgment 
was probably poor and those close relationships that have 
been maintained were probably strained by his moody 
presentation.  

The veteran's GAF scores support the finding that the veteran 
has severe occupational and social impairment with 
deficiencies in areas such as work, family relations, 
judgment and mood.  As noted above, GAF Scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Board is aware that the veteran does not demonstrate all 
of the criteria for a 70 percent disability rating.  The 
evidence of record shows that there is no evidence of 
obsessional rituals, illogical speech, spatial 
disorientation, or neglect of personal appearance.  However, 
there is evidence of many of the symptoms envisioned for a 70 
percent evaluation, including suicidal ideation.  The 
evidence of record demonstrates a degree of occupational and 
social impairment which "more nearly approximates" the 
criteria for a 70 percent rating rather than a 50 percent 
rating.  See 38 C.F.R. § 4.7 (2001).  

The veteran is also significantly impaired by continuous 
depression and irritability, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

The Board has considered whether a 100 percent evaluation is 
warranted for the organic affective disorder under the rating 
criteria for mental disorders.  The evidence of record does 
not demonstrate that the veteran's disorder is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name. There is no 
medical evidence of total occupation impairment.  

The veteran has experienced periods of unemployment and has a 
limited circle of friends.  However, the record shows that he 
is currently maintaining substantially gainful employment, as 
demonstrated by his earnings and hours worked, and has some 
social interactions, as shown by the fact that he is able to 
live with his wife and children, and reportedly has a few 
friends.  As discussed in detail above, the veteran does have 
moderate to serious impairment due to the organic affective 
disorder with attention deficit disorder-type symptoms.  
However, there is no evidence of total impairment.  

The Board also points out that there is no evidence of 
hallucinations, delusions, or gross impairment in the thought 
process, intermittent inability to perform activities of 
daily living, disorientation of time or place, or memory loss 
of names of close relatives, occupation, or own name.  The VA 
examiner indicated that he found no evidence of such symptoms 
upon VA examination in April 2000.

Under the provisions of 38 C.F.R. § 3.321(b) (2001), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The RO considered 
referral of the claim for consideration of an extraschedular 
evaluation in the September 1999 SSOC.  The governing norm in 
awarding an extraschedular rating is that the case presents 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this case 
the 70 percent evaluation compensates the veteran for 
interference with employment.  He has not required any 
periods of hospitalization in the last several years.  
Therefore referral for consideration of an extraschedular 
rating is not warranted.

The Board finds that the preponderance of the evidence of 
record is against assignment of a 100 percent disability 
evaluation for the organic affective disorder under the 
rating criteria for mental disorders.  The competent and 
probative evidence of record supports the assignment of a 70 
percent disability rating for the veteran's organic affective 
disorder under Diagnostic Code 9327.  38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9327.


ORDER

Entitlement to a 70 percent disability evaluation for organic 
affective disorder, secondary to head trauma with attention 
deficit disorder-type symptoms is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

